 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA SEP 3.0 2013
BILLINGS DIVISION Cit US Oe! Cou
Billings
DONALD TANGWALL, individually
in his capacity as a Trustee of the CV 18-165-BLG-SPW
TONI 1 TRUST,
Plaintiff, ORDER ADOPTING THE
MAGISTRATE’S FINDINGS
VS. AND RECOMMENDATION
TO DISMISS THE CASE
WILLIAM WACKER and BARBARA AND DECLARING DONALD
WACKER, TANGWALL A VEXATIOUS
LITIGANT

Defendants.

 

 

United States Magistrate Judge Cavan filed Findings and Recommendations

on August 12, 2019. (Doc. 19.) The Magistrate recommended the Court dismiss the

action pursuant to L.R. 83.8. (Doc. 19 at 4.) Donald Tangwall timely filed

objections to the findings and recommendations. (Doc. 20.)

When a party timely objects to any portion of the Magistrate’s Findings and

Recommendations, the Court must review those portions of the Findings and

Recommendations de novo. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v.

Commodore Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981). “A judge of

the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The judge may also receive further
evidence or recommit the matter to the magistrate judge with instructions.” 28
U.S.C. § 636(b)(1). The Court does not need to review the factual and legal
conclusions to which the parties do not object. United States v. Reyna-Tapia, 328
F.3d 1114, 1121 (9th Cir. 2003).

I. Background

Tangwall makes no objection to the Magistrate’s findings of fact. They are
not clearly erroneous, and the Court adopts them in full. See (Doc. 19 at 1-3). In
short, the Magistrate found the instant dispute is one of several lawsuits Tangwall
has filed regarding a Montana state district court’s judgment in favor of the Wackers.
The district court found members of Tangwall’s family had fraudulently transferred
a ranch to an entity called the Toni 1 Trust (“Trust”), and the court rescinded the
transfer. (Doc. 19 at 1-3.)

Seemingly believing this Court maintains appellate jurisdiction over the
matter, Tangwall filed a pro se complaint on behalf of the Trust asking this Court to
reverse the state district court’s judgment. (Doc. 2.) Shortly thereafter, the Wackers
filed a motion to declare Donald A. Tangwall a vexatious litigant. (Doc. 9). Judge |
Cavan recommended resolving the case on the fact that Tangwall cannot represent
the Trust pro se and denying as moot the Wackers’ motion to declare Tangwall a
vexatious litigant. But having reviewed the Wacker’s brief in support of declaring

Tangwall a vexatious litigant, the Court finds the issue merits a closer look.
For at least thirty years, Tangwall has filed frivolous lawsuits across the
United States, and courts have repeatedly taken issue with his meritless and frivolous
arguments. At least four have declared him a vexatious litigant. His lawsuits include

the following cases from Illinois, Tennesee, Michigan, and the Northern Mariana

Islands:

 

Jurisdiction/Case

Description of case

References to Tangwall

 

Tangwall v. First State
Bank of Princeton, 1987
WL 16129, at *2 (N.D.
Ill. Mar. 11, 1987)

Tangwall brought a pro
se complaint as a trustee
on behalf of a trust. The
court dismissed the case
and granted Tangwall the
opportunity to find an
attorney and amend his
complaint.

“A trustee is not a proper
pro se plaintiff. A trustee
may not properly risk
trust funds on his own
untutored legal skills.
Moreover, pro se
plaintiffs place a
particular burden on the
court as the court must
evaluate difficult
complaints without any
substantial benefit of an
advocate. In this action
the completely unhelpful
response to the motion to
dismiss is a case in
point.”

 

People v. Tangwall, 526
N.E.2d 649, 651 (ill.
App. 2d Dist. 1988)

 

 

Tangwall appealed a
conviction for
eavesdropping where he
had surreptitiously
recorded a conversation
between a prosecutor and
a State court judge.

 

“[Tangwall’s] arguments
are, for the most part,
incoherent, with
numerous citations to
cases entirely irrelevant
to the issues at hand.”

 

 
 

Lazy ‘L’ Fam.
Preservation Tr. v. First
State Bank of Princeton,

521 N.E.2d 198, 200 Cll.

App. 2d Dist. 1988)

Tangwall brought the
same suit as Tangwall v.
First State Bank of
Princeton, in state court
as a pro Se trustee on
behalf of a trust. After
having his case dismissed
for substantially the same
reasons, he appealed. The
appellate court dismissed
his appeal because he

Tangwall’s appellate
brief “consists of one
paragraph of argument,
and does not include any
citations to case authority
or statute in support of
[his] argument... .”

 

lacked authority to

represent the trust.
Tangwall v. Dougherty, | Tangwall brought a pro | “Not only has [Tangwall]
1991 WL 408005, at *2 | se action as atrustee on | failed to make a prima
(D.N. Mar. Is. May 10, behalf of the WED facie showing of personal
1991) Family Preservation jurisdiction over

Trust to attack a
judgment from a
Michigan state court
concerning Michigan real

property.

defendants, he has failed
to make any connection
whatsoever between the
defendants and the
Northern Mariana
Islands.”

 

 

In re Owners Fam.
Preservation Tr., 1991
WL 408009, at *2 (D.N.
Mar. Is. May 13, 1991)

 

The day after Tangwall
filed a Chapter 11
petition for bankruptcy
on behalf of a trust, the
court dismissed it.

 

The case was “part of an
ongoing saga

which . . . resulted in a
US. District Court
affirming a Bankruptcy
Court default judgment
for fraudulent property
transfer.”

“In the totality of the
circumstances this would
be suggestive of bad faith
and vexatious
litigation... .”

 

 
 

Tangwall v. Stapleton,
2002 WL 1723692, at *2
(Tenn. App. July 25,
2002)

The appellate court
assessed the cost of
appeal to Tangwall after
he filed for bankruptcy
and filed a subsequent,
meritless lawsuit.

Tangwall “had no
evidence that the
[defendants] had done
anything wrong in this
matter, but... he just
thought they knew more
than they were telling
him.”

 

Tangwall vy. Jablonski,
111 Fed. Appx. 365,
367-68 (6th Cir. 2004)

After Tangwall settled a
lawsuit with another
party, Tangwall sued the
same party again on the
same issues through a
legal entity, Tang-Tang
Marketing. The 6th
Circuit affirmed the
district court’s dismissal
of the case.

“We have serious doubts
as to whether Tang—Tang
Marketing exists as a
separate entity from
Tangwall himself, or that
the alleged assignment of
rights ever took

place... .”

 

 

Tangwall v. Looby, 109
Fed. Appx. 12, 15 (6th
Cir. 2004)

 

Tangwall, as a trustee,
claimed to be the
beneficiary of a trust
(BFPT). Other trustees
claimed Tangwall was
stealing from BFPT and
removed him. Nine days
later, Tangwall filed for
bankruptcy and claimed
his purported interest in
BFPT as an asset.
Tangwall, the bankruptcy
trustee, and BFPT agreed
to a global settlement
agreement. Tangwall,
however, sued BFPT
under new legal theories.
The 6th Circuit dismissed
his suit because of
judicial estoppel.

 

“Tangwall has been
anything but ‘frank and
fair’ in his dealings with
the judicial system. This
lawsuit contravenes the
settlement agreement that
he signed... .”

“Tangwall cannot now
assert a contradictory
legal theory to prolong
this litigation and extract
more funds from the
defendants personally or
from the BFPT. The
doctrine of judicial
estoppel is designed to
forestall precisely this
kind of ploy.”

 

 
 

Huebner v. Tangwall,
2006 WL 2238960, at *1
(M.D. Tenn. Aug. 4,
2006) [hereinafter
“Huebner I”|

The court declared void
ab initio several entities
Tangwall fraudulently
formed and awarded
nearly $2.5 million in
compensatory and
punitive damages against
him.

“The record establishes
that defendant
Tangwall’s statement in
his objection document
that he was ‘not noticed
of the hearing’ is
misleading at best and a
blatant falsehood at

 

worst.”

 

 

 

 

Tangwall’s significant litigation also includes:

e Inre Dalby, 956 F.2d 268 (6th Cir. 1992) (consolidated appeal from four separate

district court orders affirming entries of default judgment against
Tangwall-related trusts to avoid fraudulent conveyances);

Tangwall v. Robb, 2003 WL 23142190 (E.D. Mich. Dec. 23, 2003) (dismissing
the case with prejudice after Tangwall filed a malpractice action against his
attorneys, missed the expert disclosure deadline, and filed a motion for the court
to appoint an expert for him);

Huebner v. Tangwall, 2007 WL 2725244 (M.D. Tenn. Sept. 17, 2007)
[hereinafter “Huebner IT’] (holding Tangwall failed to meet the filing deadline
for a Rule 60 motion after Huebner J and failed to give any explanation for why
he failed to appeal the order and “for delaying an entire year before filing a

motion to set aside an order awarding damages approaching $3 million”).

While not an exhaustive list of Tangwall’s extensive litigation history, the

above cases are easily identifiable illustrations of Tangwall’s pattern of vexatious

6
pro se litigation. Moreover, Tangwall is no stranger to being declared a vexatious
litigant. The following chronicles Tangwall’s history of vexatious-litigant
declarations and the facts leading up to his present dispute with the Wackers.

In 1988, Tangwall was one of numerous defendants the First State Bank of
Princeton sued in Illinois. First State Bank of Princeton v. Leffelman, 521 N.E.2d
195, 196 (Ill. App. 2d Dist. 1988). Two defendants in the case had pledged 440
acres of farm land to secure a debt owed to the Bank in the amount of $400,000. The
property was subsequently transferred to the “Lazy ‘L’ Family Preservation Trust”
with Tangwall as trustee. After the Bank filed to foreclose on the property, Tangwall
and the other defendants responded “by filing numerous, sometimes unusual,
pleadings in the trial court.” Jd. at 364. The trial court entered a judgment for
foreclosure, Tangwall and the other defendants appealed, and the appellate court
affirmed. Jd. at 367. Two other cases listed above—TJangwall v. First State Bank
of Princeton and Lazy ‘L’ Fam. Preservation Tr. v. First State Bank of Princeton—
arose from Tangwall’s same attempt to convey property to a family trust to avoid a
foreclosure.

Soon after this litigation transpired, Tangwall became involved in a
bankruptcy case which was referred to a U.S. District Court in Michigan in 1991.
Borock v. Dalby, Case No. 91-CV-76364 (E.D. Mich. Jan. 6, 1992). Like some of

Tangwall’s cases before, this one also concerned “collateral attacks” on “orders
confirming title to . .. parcels of real property... .” Jd. at 4. Tangwall and the other
parties had filed numerous lawsuits pertaining to real property of a debtor’s estate
the court had awarded to a trustee. Because of the automatic stay, “each cause of
action filed [was] a direct violation of the stay provision.” Jd. Due to the vexatious
nature of the filings, the court permanently enjoined Tangwall and the other parties
from filing additional suits related to the bankruptcy action. In what would portend
Tangwall’s considerable future of court-ordered sanctions, the court further enjoined
him and the other parties from making any additional filings in any action before the
court “or any other [cJourt as trustees of any and all family preservation trusts pro
per.” Id. at 5.

Tangwall appealed the order. While the 6th Circuit remanded it for the district
court to assess attorney fees, costs, and sanctions under Fed. R. Civ. P. 11, the Circuit
affirmed it in all other aspects. In re Dalby, 976 F.2d 733 (6th Cir. 1992). The
Circuit even found much of the appeal to be frivolous, stating for instance, “this
court concludes that the technical procedural arguments raised by the appellants lack
merit, particularly in light of their history of raising these same arguments in all
litigation in which they are involved.” In re Dalby, 976 F.2d 733 (6th Cir. 1992).

While Tangwall busied himself with several more lawsuits in various
jurisdictions over the next fifteen years, at some point, he turned his attention to

Montana. By May 2011, Judge David Cybulski of the Montana Fourteenth Judicial
District Court, Musselshell County, noted ten separate civil lawsuits then-pending
or recently resolved in state district courts that Tangwall was a party to. Tangwall
v. Edwards, No. DV-11-08, Fourteenth Judicial District, Musselshell County, Order
Declaring DonT. angwall a Vexatious Litigant (May 11, 2011). Judge Cybulsi noted
Tangwall’s frequent failures to attend hearings or respond to motions and how courts
consistently granted default and summary judgments against him. (/d. at 2-3.)
Courts dismissed still other cases as wholly meritless: in Tangwall v. Gunderson,
No. DV-08-46, Fourteenth Judicical District Court, Tangwall sued for defamation
but failed to establish the basic elements of the claim, and his “so-called response
briefs ... [did] not in ‘fact respond to the arguments and authority cited by
Defendants”; in Tangwall v. Wacker, No. DV-07-93, Fourteenth Judicial District
Court, Tangwall attempted to represent a number of corporate entities as an
unlicensed attorney, and the court noted the difficulty of “understanding his
incomplete and unsupported briefs”; in Tangwall v. Edwards, No. DV-11-08,
Fourteenth Judicial District, Tangwall asked the court to enjoin the City of Roundup
from collecting taxes based on a “wholly frivolous” (and astonishing) allegation that
Roundup was not properly incorporated and the fact that Tangwall had registered
the assumed business name, “City of Roundup.” (/d. at 3-4.) Judge Cybulski further
noted eleven “extraordinary writs in the Montana Supreme Court” Tangwall had

filed over the course of two months in 2011 alone. (/d. at 4-5.)
After adopting the vexatious litigation standards from Molski v. Evergreen
Dynasty Corp., 500 F.3d 1047 (9th Cir. 2007), Judge Cybulski found:

Mr. Tangwall’s litigation history, as detailed above, demonstrates
his twenty-year history of filing frivolous and patently meritless
lawsuits, and demonstrates that he has no intention of refraining from
such practices without intervention of the Court.

Mr. Tangwall’s history in other jurisdictions . . . demonstrates that
he has a long and storied history of vexatious ligation practice and
procedure. He has been notified on numerous occasions that he is not
allowed to represent corporate entities or other parties, but he
continues to do so. Courts lament his lack of clarity, or his filings’
lack of any basis in law or fact, or his bad faith, and yet such actions
continue. In all practicality, the only way to rein in Mr. Tangwall’s
vexatious litigation is to require that he submit all proposed filings to
the Court for approval, and thereby wasting large amounts of the
Court’s time—time that would be better served on real cases.

Tangwall v. Edwards, No. DV-11-08, Fourteenth Judicial District,
Musselshell County, Order Declaring Don Tangwall a Vexatious Litigant at
13-14 (May 11, 2011). And thus, Judge Cybulsi declared Tangwall a
vexatious litigant. Ud. at 15-16.)

During this same period, Tangwall filed two lawsuits in this Court regarding
his state court proceedings—each was entirely frivolous. In Tangwall v. Spaulding,
1:11-CV-39-RFC, Tangwall sued Montana State District Court Judges Randal
Spaulding, William Swandal, and David Cybulski, along with Chief Justice Mike

McGrath of the Montana Supreme Court. He alleged the defendants failed to be

10
impartial or had conflicts of interest. He failed to respond to the defendants’ specific
arguments other than to declare the defendants “imposters” who failed to abide by
the law they swore to uphold. Tangwall v. Spaulding, 1:11-CV-39-RFC, Order and
Findings and Recommendation of United States Magistrate Judge at 5 (June 23,
2011). The Court dismissed his complaint with prejudice. Tangwall v. Spaulding,
1:11-CV-39-RFC, Order Adopting Findings and Recommendation of United States
Magistrate Judge at 5 (July 19, 2011).

In DeMaio v. Weitzeil, 1:11-CV-56-RFC, a state district court refused to allow
Tangwall to act as an attorney on behalf of DeMaio, who had been arrested on
criminal charges. Tangwall and DeMaio filed suit in this Court, alleging among
other things, the state court wrongfully denied Tangwall his “rights to represent”
DeMaio. DeMaio v. Weitzeil, 1:11-CV-56-RFC, Findings and Recommendation of
United States Magistrate Judge at 1-5 (July 7, 2011). After all the defendants filed
motions to dismiss or motions for summary judgment, Tangwall and DeMaio failed
to respond and did “nothing to pursue their action.” DeMaio v. Weitzeil, 1:11-CV-
56-RFC, Order Adopting Findings and Recommendations of U.S. Magistrate Judge
at 2 (Sep. 16, 2011). This Court stated, “Their failure to do so imposes a strain on
judicial resources and, more significantly, works unfair prejudice upon Defendants
compelled to appear to defend themselves.” Jd. And so, the Court summarily

dismissed Tangwall and DeMaio’s complaint. Jd. at 3.

1]
Rather than learn from his mistakes, Tangwall continued his pattern of
vexatious litigation, which turns the Court at last to the present case. The Court
takes the following facts from the Wackers’ statement of undisputed facts (Doc. 8-2),
which Tangwall has not disputed.

In 2007, Tangwall filed a complaint against the Wackers in the Montana
Fourteenth Judicial District Court, Musselshell County, demanding damages of
$850,000 over a dispute involving a trucking enterprise and title to a $14,000 cattle
trailer (the same action above that Judge Cybulski later found to be wholly
frivolous). (Doc. 8-2 at | 1.) The Wackers counterclaimed and filed a third-party
complaint against Tangwall, his wife Barbara Newland-Tangwall
(Newland-Tangwall), his mother-in-law Margaret “Toni” Bertran (Bertran), and
nine other entities believed to be Tangwall’s alter-egos, including the Trust. (/d. at
| 2.) The Wackers obtained a judgment for nearly $140,000 against Tangwall and a
judgment for title to a semi trailer. (Id. at {{] 5-6.)

While that litigation was pending, Newland-Tangwall and Bertran conveyed
certain real property to the Trust. (/d. at f] 8-9.) The Wackers consequently filed
a complaint in the state district court alleging fraudulent transfer and naming
Newland-Tangwall, Bertran, and the Trust as defendants. (/d. at ] 8.) The district
court entered a judgment of default against the Trust in December 2011 and

judgment against Newland-Tangwall and Bertran in May 2012, setting aside the

12
fraudulent transfer of the real property to the Trust. (/d. at {] 21-27.) Through a
sheriff's sale, the Wackers purchased Newland-Tangwall’s one-half interest in the
real property for $50,000 of their judgment. (/d. at J] 36-38.) But before the
Wackers could purchase Bertran’s interest, Bertran moved to Alaska and filed for
Chapter 7 bankruptcy, staying execution against her interest in the property. (/d. at
q 35.)

Bertran’s Alaska bankruptcy filing prompted Tangwall, as trustee of the Trust,
to spawn several years’ worth of litigation against the Wackers in Alaska state
district court, the Alaska Supreme Court, the Alaska Bankruptcy Court, the U.S.
Bankruptcy Panel of the Ninth Circuit, the U.S. District Court for Alaska, and the
Ninth Circuit. (Ud. at J] 46-56); see In re Tangwall, 2018 WL 1901118 (9th Cir.
2018); Tangwall v. Bankr. Tr. Larry Compton, 2018 WL 4781168 (D. Alaska Oct.
3, 2018); Toni 1 Tr., by Tangwall v. Wacker, 413 P.3d 1199 (Alaska 2018). After
withstanding Tangwall’s dizzying litigation barrage for several years, the Alaska
Bankruptcy Court and the U.S. District Court for Alaska each declared him to be a
vexatious litigant. Tangwall v. Bankr. Tr. Larry Compton, 2018 WL 4781168; In re
Bertran, 2017 WL 1806503 (Bankr. D. Alaska May 3, 2017). The Alaska federal
district court provided the following list representing “a glimpse of trial cases and
appeals that are related to the Montana Property” in Alaska:

e Case No. F11—00939-HAR;

13
Adv. No. F14-90016—-HAR;

Adv. No. F14—-90020—-HAR;

Case No. 4:16—cv—00022-SLG;

Case No. 4:16—cv—00024;

Case No. 4:16—cv-00029-SLG;

Case No. 12-00501—HAR (multiple appeals):

oO

Appealed to the U.S. District Court for Alaska, Case No. 4:16—
cv—00022-SLG, affirmed the Bankruptcy Court’s jurisdiction to
enter the Order Approving the Sale of real property in Montana.
Appealed by Tangwall to the Ninth Circuit, No. 17—35334;
appeal dismissed;

Appealed to the U.S. District Court for Alaska, Case No. 4:16—
cv—00029-SLG; dismissed as untimely;

Appealed to the Ninth Circuit; Case No. 14-6001 1; dismissed for
being frivolous;

Appealed to the Bankruptcy Appellate Panel; Case No. AK—13-
1560;

Appealed to the Bankruptcy Appellate Panel; Case No. AK—13-—

1573;

14
o Appealed to the U.S. District Court for Alaska, Case No. 4:18-
cv-00031-RRB;
e Case No. 4:17—cv-00004 TMB;
e Case No. 4FA—17—-01675 CI.
Tangwall v. Bankr. Tr. Larry Compton, 2018 WL 4781168, at *4.

In November 2018, undeterred by numerous defeats and declarations of his
vexatious litigation, Tangwall asked Judge Cybulski to set aside the 2012 judgment,
some six years after Judge Cybulski entered it. Wacker v. Toni 1 Trust, DV 11-66,
Fourteenth Judicial District, Musselshell County, Order Regarding Vexatious
Litigant Tangwall (Nov. 5, 2018). Judge Cybulski denied the frivolous motion,
reminding Tangwall once again that he could not practice law or represent a trust
entity in the state of Montana. Jd. at 1. Three weeks later, Tangwall filed suit in this
Court. (Doc. 2.)

II. Legal Standard

Under 28 U.S.C. § 1651(a), the Court has the authority to impose filing
restrictions, such as a pre-filing order, on abusive litigants. Ringgold-Lockhart v.
County of Los Angeles, 761 F.3d 1057, 1061 (9th Cir. 2014). However, restricting
a litigant’s access to the courts is a serious matter of due process rights. Jd. It is “an

extreme remedy that should rarely be used.” Molski, 500 F.3d at 1057 (citing De

15
Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990)). Before imposing a
pre-filing restriction, district courts must:

(1) give litigants notice and an opportunity to oppose the order before

it is entered; (2) compile an adequate record for appellate review,

including a listing of all the cases and motions that led the district court

to conclude that a vexatious litigant order was needed; (3) make

substantive findings of frivolousness or harassment; and (4) tailor the

order narrowly so as “to closely fit the specific vice encountered.”
Ringgold-Lockhart, 761 F.3d at 1062 (citing De Long, 912 F.2d at 1147-48)
(internal alterations and quotations omitted).

The first two requirements are procedural while the latter two are substantive
and “help the district court define who is, in fact, a ‘vexatious litigant’ and construct
a remedy that will stop the litigant’s abusive behavior while not unduly infringing
the litigant’s right to access the courts.” Jd. (quoting Molski, 500 F.3d at 1058).
III. Discussion

A. Vexatious Litigant

1. Notice and the Opportunity to Oppose the Order

The Court provided Tangwall notice and an opportunity to oppose an order
declaring him a vexatious litigant. After the Wackers filed their motion asking the
Court to declare Tangwall a vexatious litigant, he filed a response claiming the

Wackers were, in fact, the vexatious litigants. (Doc. 13.)

2. Adequate Record of Cases and Motions for Appellate Review

16
To satisfy the second requirement, the Court must compile an adequate record
for appellate review, including the cases and motions that lead it to conclude a
vexatious litigant order is needed. The list does not need to be exhaustive of every
case the litigant has filed, but it should outline and discuss many of them.
Ringgold-Lockhard, 761 F.3d at 1063.

The Wackers thoroughly documented Tangwall’s history of vexatious
litigation in their motions and exhibits asking the Court to issue summary judgment
in their favor and declare Tangwall a vexatious litigant. (Docs. 8-1 to 8-92; Docs.
9-1 to 9-16.) | With regard to the present property dispute, the Wackers also
document the vexatious filings from Newland-Tangwall and Bertran—each of
whose filings so closely mirror Tangwall’s style that the Court concludes Tangwall
has most likely been filing documents on their behalf and they have been acting
under his direction.

Tangwall’s litigation activity has spanned thirty years and numerous state and
federal venues in Michigan, Illinois, Tennessee, the Northern Mariana Islands,
Alaska, and Montana. At least four other jurisdictions have declared him a vexatious
litigant: Michigan federal courts, Montana state courts, the Alaska Bankruptcy
Court, and the U.S. District Court for Alaska. The latter three all stem directly from
litigation Tangwall has pursued against the Wackers over the same issues for eight

years. As the U.S. District Court for Alaska observed, several of Tangwall’s cases

17
involve him being found to have fraudulently conveyed assets to other

entities (frequently to a trust to which he is the trustee) and then

attempting to protect the fraudulent transfers by filing countless

documents and appeals that lack merit and legal or factual support.

Other cases involve Mr. Tangwall’s representing trusts or corporate

entities without a license to practice law.
Tangwall v. Bankr. Tr. Larry Compton, 2018 WL 4781168, at *3 (internal footnotes
omitted). Tangwall does not dispute the accuracy of the Wackers’ list of cases and
orders, so the Court adopts them as part of this Order and concludes Tangwall must
be declared a vexatious litigant once again.

3. Substantive Findings of Frivolousness or Harassment

Before issuing a pre-filing injunction, the court must make “substantive
findings as to the frivolous or harassing nature of the litigant’s actions.”
Ringgold-Lockhard, 761 F.3d at 1063 (quoting De Long, 912 F.2d at 1148).
Litigiousness alone does not prove frivolousness or harassment: “The plaintiff's

claims must not only be numerous, but also be patently without merit.” Molski, 500

F.3d at 1059. “[C]Jourts must ‘be careful not to conclude that particular types of
actions filed repetitiously are harassing,’ and must ‘[i]nstead . . . discern whether the

filing of several similar types of actions constitutes an intent to harass the defendant
or the court.’” Ringgold-Lockhard, 761 F.3d at 1064 (quoting De Long, 912 F.2d

at 1148 n. 3). Finally, courts should consider whether less-restrictive options may

18
be adequate to protect the court and the other parties, especially under F. R. Civ. P.
11. Id.

After reviewing Tangwall’s history of litigation, several common themes
emerge. Like the U.S. District Court for Alaska recognized, Tangwall has frequently
brought actions on behalf of trusts or corporate entities, ostensibly believing he
should be allowed to represent them without a law license. See, e.g., Tangwall v.
Looby, 109 Fed. Appx. 12; Huebner v. Tangwall, 2006 WL 2238960; Borock v.
Dalby, Case No. 91-CV-76364; Tangwall v. First State Bank of Princeton, 1987 WL
16129. Tangwall even attempted to represent another individual in this Court. See
DeMaio v. Weitzeil, 1:11-CV-56-RFC. Further, he appears to believe he may
fraudulently transfer assets to trusts to protect them from judgments or other actions
for recovery so long as he badgers the opposing parties with enough meritless filings
that they are reduced to settling. Worse, he frequently appears to do so on behalf of
other parties (how Tangwall can induce others into allowing him to fraudulently
transfer their assets remains unclear). See e.g., Tangwall v. Looby, 109 Fed. Appx.
12; In re Dalby, 956 F.2d 268; Tangwall v. Dougherty, 1991 WL 408005; In re
Owners Fam. Preservation Tr., 1991 WL 408009; Tangwail v. Wacker, Cause. No.
DV-07-93; Lazy ‘L’ Fam. Preservation Tr. v. First State Bank of Princeton, 521

N.E.2d 198.

19
Yet after three decades of courts dismissing Tangwall’s lawsuits for these
reasons alone, Tangwall remains obstinate. He makes numerous and redundant
filings, nearly all of which lack any basis in fact or law. Ignoring the legal reasons
supporting a court’s judgment against him, he simply files a lawsuit again. He
persistently acts fraudulently and in bad faith, and he is unable to acknowledge or
respect the law, even after he has been declared a vexatious litigant in four
jurisdictions. He has harassed the Wackers alone for over eight years and over the
same claims despite numerous rulings against him—both for procedural deficiencies
and on the merits—from courts all throughout Montana and Alaska. See (Docs. 8-
39, 8-40); see generally (Docs. 8, 9). All these things evince Tangwall’s intent to
abuse the judicial system for personal gain, and the individuals he sues pay the price.

The Court does not dispute that Tangwall had the right to seek redress with
the courts as to the ownership of the real property originally in dispute. But “Mr.
Tangwall has had many days in many courts, yet he steadfastly refuses to accept the
courts’ decisions.” 7: angwall v. Bankr. Tr. Larry Compton, 2018 WL 4781168, at
*3. Left unimpeded, the Court is concerned Tangwall will only continue harassing
the Wackers, burdening their resources and the resources of this Court.

As for less restrictive options or sanctions, the Court sees none. The Wackers
confirm money sanctions can do little to deter Tangwall’s behavior. They state

Tangwall has pursued nearly all his actions on a pro se basis, he has no assets, and

20
he has filed bankruptcy twice. (Doc. 9-1.) Tangwall does not dispute these
assertions, and in his request for leave to proceed in forma pauperis (which the Court
granted), he stated he had few assets and a low monthly income. (Doc. 1.)
Accordingly, the Court agrees with Judge Cybulski’s observation eight years ago:
“In all practicality, the only way to rein in Mr. Tangwall’s vexatious litigation is to
require that he submit all proposed filings to the Court for approval, and thereby
wasting large amounts of the Court’s time—time that would be better served on real
cases.” Tangwall v. Edwards, No. DV-11-08.

4. Tailor the Vexatious Order Narrowly

Lastly, a court must narrowly tailor the pre-filing order to the vexatious
litigant’s wrongful behavior. It must not deny the litigant access to the courts and
must not “leave litigants uncertain as to what they may or may not do without
running afoul of the court’s order.” Ringgold-Lockhart, 761 F.3d at 1067 (quoting —
Wood v. Santa Barbara Chamber of Com., Inc., 705 F.2d 1515, 1524 (9th Cir. 1983))
(original quotations and alterations omitted).

Here, the Court requires Tangwall, in his capacity of trustee of the Toni 1
Trust or otherwise on behalf of the Trust, along with Newland-Tangwall, Bertrand,
and any other entities or individuals acting under Tangwall’s direction, obtain
preapproval before filing any further documents in this case (other than a notice of

appeal) and any new complaints against William Wacker, Barbara Wacker, or their

21
attorney, Todd Gunderson. The Court finds expanding the limitation to other entities
and individuals acting under Tangwall’s direction, like Newland-Tangwall and
Bertrand, to be a necessity because of Tangwall’s habit of hiding behind alter-egos
or ghost-writing complaints and other documents on behalf of legal entities and other
individuals that are only an extension of himself. See Tangwall v. Jablonski, 111
Fed. Appx. 365; DeMaio v. Weitzeil, 1:11-CV-56-RFC; Huebner v. Tangwall, 2006
WL 2238960. The Court will approve any document, complaint, or filing so long as
it adequately demonstrates a basis in law and conforms to the federal and local rules.
However, because the Court is cognizant of Tangwall’s considerable history of filing
frivolous lawsuits against parties under similar pretenses, the Court will not hesitate
to enjoin Tangwall, his alter-egos and entities linked to him, and other individuals
acting under his direction, from filing similar lawsuits against new parties in the
future if the pre-filing limitations under this Order prove futile.
B. Pro se Representation of a Trust

Finally, the Court turns to Judge Cavan’s findings and recommendations.
(Doc. 19.) Judge Cavan’s recommendation to dismiss the case is based on the rule
that a non-attorney “has no authority to appear as an attorney for others.” C.E. Pope
Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir. 1987) (a non-attorney
trustee may not represent a trust pro se in federal court.); see L.R. 83.8(b) (“Any

entity other than an individual, including but not limited to a corporation, an

22
unincorporated association, a partnership, or a union, may appear only by an
attorney.”). Tangwall brings each of his claims as a trustee of the Trust. As
Tangwall is well-aware based on his thirty years of experience with the issue, he is
not licensed to practice law in the State of Montana and cannot represent the Trust
in a representative capacity.
Tangwall’s only relevant objection is that because the Trust is an express trust,
he may bring a bring a suit on its behalf under F. R. Civ. P. 17(a). (Doc. 20 at 2.)
His reliance is misplaced:
Rule 17(a) authorizes a trustee of an express trust to sue on behalf of
the trust, without joining persons “for whose benefit the action is
brought”; the rule does not warrant the conclusion that a nonlawyer-can
maintain such a suit in propria persona. The reciprocal relation
between the bar and the bench permits an exception only for a person
acting personally. A federal court rightly expects a lawyer to represent
a litigant. By its supervision of the bar and through its reliance on the
lawyers before it, the court is enabled to function. Professional
competence and professional responsibility are the sine qua non of
federal litigation and effective judicial response.
C.E. Pope Eq. Tr., 818 F.2d at 698. Accordingly, Tangwall cannot represent the
Trust pro se and maintain the present action. (Doc. 19 at 4.)
IV. Conclusion
The Court declares Donald Tangwall to be a vexatious litigant based on his

history of over three decades of frivolous and vexatious litigation against both the

Wackers and other individuals in this Court and across the United States. The Court

23
dismisses the present action because Tangwall cannot represent the Trust pro se.
Accordingly,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 19) are ADOPTED IN PART.

IT IS FURTHER ORDERED:

1. The Toni 1 Trust’s Complaint (Doc. 2), filed by Donald Tangwall in his
capacity as a trustee, is DISMISSED.

2. William and Barbara Wacker’s Motion for Summary Judgment (Doc. 8) is
DENIED as moot.

3. William and Barbara Wacker’s Motion to Declare Donald A. Tangwall a
Vexatious Litigant (Doc. 9) is GRANTED.

4, Tangwall’s Motion to Strike the Wackers’ reply to Tangwall’s objections
(Doc. 22) is DENIED.!

5. Other than a notice of appeal in the present case, Donald Tangwall (a/k/a/
Don Tangwall, Donald A. Tangwall, Tangwall, and any other alter-ego),
in his individual capacity and in his capacity as trustee, former trustee, or
trust protector for the Toni 1 Trust (a/k/a Toni Trust); any other

corporation, trust, or other legal entity acting under the direction of Donald

 

' Under L.R. 72.3(b) a party may file a response within 14 days of service of an opposing party’s
objections to the magistrate’s findings and recommendations. Tangwall’s motion to strike the
Wackers’ response is frivolous and is denied.

24
Tangwall; and Barbara Newland-Tangwall (a/k/a Barbara Tangwall),
Margaret “Toni” Bertran, and any other individual acting under the
direction of Donald Tangwall are barred from filing the following in this
Court without obtaining express prior written permission of this Court:

a. any complaints, pleadings, or other documents in this Court against
William Wacker, Barbara Wacker, Todd Gunderson, or the
Gunderson Law Firm in this case (1:18-CV-165-BLG-SPW);

b. any complaints, pleadings, or other documents in this Court against
William Wacker, Barbara Wacker, Todd Gunderson, or the
Gunderson Law Firm arising from any of the alleged conduct in the
Complaint (Doc. 2);

c. any action challenging the jurisdiction authority, validity or
enforceability of any of the prior federal, state, or local court
decisions in any case to which William Wacker, Barbara Wacker,
Todd Gunderson, or the Gunderson Law Firm are or were a party,
as identified in this Order.

6. Should Donald Tangwall (a/k/a/ Don Tangwall, Donald A. Tangwall,
Tangwall, or any other alter-ego), in his individual capacity and in his
capacity as trustee, former trustee, or trust protector for the Toni 1 Trust

(a/k/a Toni Trust); any other corporation, trust, or other legal entity acting

25
under the direction of Donald Tangwall; and Barbara Newland-Tangwall
(a/k/a Barbara Tangwall), Margaret “Toni” Bertran, and any other
individual acting under the direction of Donald Tangwall file any further
actions, they should be filed in a miscellaneous civil case entitled Jn re
Donald Tangwall and assigned to United States Magistrate Judge Timothy
J. Cavan. Judge Cavan will review all such filings to determine whether
they fit into one of the three categories listed above, and if so, whether they
are duplicative or frivolous and whether they conform to the Federal Rules
of Civil Procedure and the local rules for the District of Montana,
especially L.R. 83.8. Judge-Cavan will then determine, on a case-by-case

basis, whether the pleading should be filed and allowed to proceed.

The Clerk of Court shall enter judgment in favor of Defendants and against Plaintiff.

This case is CLOSED.

Ye
DATED this 40 day of September, 2019.

a (Lb

~ SUSAN P. WATTERS
United States District Judge

26
